 
Exhibit 10.7
 
INVESTORS’ RIGHTS AGREEMENT
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
1.
Definitions
1
     
2.
Registration Rights
3
       
2.1.
Demand Registration
3
 
2.3.
Underwriting Requirements
5
 
2.4.
Obligations of the Company
6
 
2.5.
Furnish Information
8
 
2.6.
Expenses of Registration
8
 
2.7.
Delay of Registration
8
 
2.8.
Indemnification
8
 
2.9.
Reports Under Exchange Act
10
 
2.10.
Limitations on Subsequent Registration Rights
10
 
2.11.
“Market Stand-off’ Agreement
11
 
2.12.
Restrictions on Transfer
11
 
2.13.
Termination of Registration Rights
12
       
3.
Information and Observer Rights
13
       
3.1.
Delivery of Financial Statements
13
 
3.2.
Inspection
14
 
3.3.
Observer Rights
14
 
3.4.
Termination of Information Rights
14
 
3.5.
Confidentiality
14
       
4.
Rights to Future Stock Issuances
15
       
4.1.
Right of First Offer
15
 
4.2.
Termination
16
       
5.
Additional Covenants
16
       
5.1.
Insurance
16
 
5.2.
Employee Agreements
16
 
5.3.
Employee Stock
17
 
5.4.
Qualified Small Business Stock
17
 
5.5.
Board Matters
17
 
5.6.
Successor Indemnification
18
 
5.7.
Termination of Covenants
18
       
6.
Bring-Along Rights
18
       
6.1.
Definitions
18
 
6.2.
Actions to be Taken
18
       
7.
Miscellaneous
19
       
7.1.
Successors and Assigns
19
 
7.2.
Governing Law
20
 
7.3.
Counterparts; Facsimile
20
 
7.4.
Titles and Subtitles
20
 
7.5.
Notices
20

 
 
 

--------------------------------------------------------------------------------

 
 

 
7.6.
Amendments and Waivers
20
 
7.7.
Severability
21
 
7.8.
Aggregation of Stock
21
 
7.9.
Additional Investors
21
 
7.10.
Entire Agreement
21
 
7.11.
Delays or Omissions
21
 
7.12.
Acknowledgment
21

 
 
 

--------------------------------------------------------------------------------

 
 
INVESTORS’ RIGHTS AGREEMENT
 
THIS INVESTORS’ RIGHTS AGREEMENT is made as of the 17th day of July, 2007, by
and among ADMA Biologics, Inc., a Delaware corporation (the “Company”), each of
the investors listed on Schedule A hereto, each of which is referred to in this
Agreement as an “Investor”, and each of the stockholders listed on Schedule B
hereto, each of whom is referred to herein as a “Key Holder.”
 
RECITALS
 
WHEREAS, the Company and the Investors are parties to the Series A Preferred
Stock Purchase Agreement of even date herewith (the “Purchase Agreement”); and
 
WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Investors to invest funds in the Company pursuant to the Purchase
Agreement, the Investors and the Company hereby agree that this Agreement shall
govern the rights of the Investors to cause the Company to register shares of
Common Stock issuable to the Investors, to receive certain information from the
Company, and to participate in future equity offerings by the Company, and shall
govern certain other matters as set forth in this Agreement;
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.           Definitions.  For purposes of this Agreement:
 
1.1.           “Affiliate” means, with respect to any specified Person, any
other Person who, directly or indirectly, controls, is controlled by, or is
under common control with such Person, including without limitation any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person, or, in the case of natural persons, any Immediate Family Member of
such Person.
 
1.2.           “Common Stock” means shares of the Company’s common stock, par
value $0.001 per share.
 
1.3.           “Damages” means any loss, damage, or liability (joint or several)
to which a party hereto may become subject under the Securities Act, the
Exchange Act, or other federal or state law, insofar as such loss, damage, or
liability (or any action in respect thereof) arises out of or is based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement of the Company, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.
 
1.4.           “Derivative Securities” means any securities or rights
convertible into, or exercisable or exchangeable for (in each case, directly or
indirectly), Common Stock, including options and warrants.
 
1.5.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6.           “Excluded Registration” means (i) a registration relating to the
sale of securities to employees of the Company or a subsidiary pursuant to a
stock option, stock purchase, or similar plan; (ii) a registration relating to
an SEC Rule 145 transaction; (iii) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Registrable Securities; or
(iv) a registration in which the only Common Stock being registered is Common
Stock issuable upon conversion of debt securities that are also being
registered.
 
1.7.           “Form S-1” means such form under the Securities Act as in effect
on the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
 
1.8.           “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
 
1.9.           “GAAP” means generally accepted accounting principles in the
United States.
 
1.10.           “Holder” means any holder of Registrable Securities who is a
party to this Agreement.
 
1.11.           “Immediate Family Member” means a child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, nephew, niece, brother-in-law, or sister-in-law,
including adoptive relationships, of a natural person referred to herein.
 
1.12.           “Initiating Holders” means, collectively, Holders who properly
initiate a registration request under this Agreement.
 
1.13.           “IPO” means the Company’s first underwritten public offering of
its Common Stock under the Securities Act.
 
1.14.           “Key Employee” means Jerrold B. Grossman, Ph.D. and Adam S.
Grossman.
 
1.15.           “Key Holder Registrable Securities” means (i) the 2,390,438
shares of Common Stock held by the Key Holders, and (ii) any Common Stock issued
as (or issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of such shares.
 
1.16.           “Major Investor” means any Investor that, individually or
together with such Investor’s Affiliates, holds at least ten percent (10%) of
the Registrable Securities (as adjusted for any stock split, stock dividend,
combination, or other recapitalization or reclassification effected after the
date hereof).
 
1.17.           “New Securities” means, collectively, equity securities of the
Company, whether or not currently authorized, as well as rights, options, or
warrants to purchase such equity securities, or securities of any type
whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.
 
1.18.           “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
 
 
 

--------------------------------------------------------------------------------

 
 
1.19.           “Registrable Securities” means (i) the Common Stock issuable or
issued upon conversion of the Series A Preferred Stock (ii) any Common Stock, or
any Common Stock issued or issuable (directly or indirectly) upon conversion
and/or exercise of any other securities of the Company acquired by the Investors
after the date hereof; (iii) the Key Holder Registrable Securities, provided,
however, that such Key Holder Registrable Securities shall not be deemed
Registrable Securities and the Key Holders shall not be deemed Holders for the
purposes of Sections 2.1(a), 2.10, 3.1, 3.2, 4.1 and 6.6; and (iv) any Common
Stock issued as (or issuable upon the conversion or exercise of any warrant,
right, or other security that is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, the shares referenced
in clauses (i) and (ii) above; excluding in all cases, however, any Registrable
Securities sold by a Person in a transaction in which the applicable rights
under this Agreement are not assigned pursuant to Section 6.1, and excluding for
purposes of Section 2 any shares for which registration rights have terminated
pursuant to Section 2.13 of this Agreement.
 
1.20.           “Registrable Securities then outstanding” means the number of
shares determined by adding the number of shares of outstanding Common Stock
that are Registrable Securities and the number of shares of Common Stock
issuable (directly or indirectly) pursuant to then exercisable and/or
convertible securities that are Registrable Securities.
 
1.21.           “Restricted Securities” means the securities of the Company
required to bear the legend set forth in Section 2.12(b) hereof.
 
1.22.           “SEC” means the Securities and Exchange Commission.
 
1.23.           “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.
 
1.24.           “SEC Rule 144(k)” means Rule 144(k) promulgated by the SEC under
the Securities Act.
 
1.25.           “SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.
 
1.26.           “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
 
1.27.           “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except for the
fees and disbursements of the Selling Holder Counsel borne and paid by the
Company as provided in Section 2.6.
 
1.28.           “Series A Director” means any director of the Company that the
holders of record of the Series A Preferred Stock are entitled to elect pursuant
to the Company’s Certificate of Incorporation.
 
1.29.           “Series A Preferred Stock” means shares of the Company’s Series
A Preferred Stock, par value $0.001 per share.
 
2.           Registration Rights.  The Company covenants and agrees as follows:
 
2.1.           Demand Registration.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Form S-1 Demand.  If at any time after the earlier of (i) three
(3) years after the date of this Agreement or (ii) one hundred eighty (180) days
after the effective date of the registration statement for the IPO, the Company
receives a request from Holders of at least fifty percent (50%) of the
Registrable Securities then outstanding that the Company file a Form S-1
registration statement for an aggregate offering price, net of Selling Expenses,
that would exceed $5 million, then the Company shall (i) within ten (10) days
after the date such request is given, give notice thereof (the “Demand Notice”)
to all Holders other than the Initiating Holders; and (ii) use its best efforts
to, as soon as practicable, file a Form S-1 registration statement under the
Securities Act covering all Registrable Securities that the Initiating Holders
requested to be registered and any additional Registrable Securities requested
to be included in such registration by any other Holders, as specified by notice
given by each such Holder to the Company within [twenty (20)] days of the date
the Demand Notice is given, and in each case, subject to the limitations of
Section 2.1(c) and Section 2.3.
 
(b)           Form S-3 Demand.  If at any time when it is eligible to use a Form
S-3 registration statement, the Company receives a request from Holders of at
least twenty five percent (25%) of the Registrable Securities then outstanding
that the Company file a Form S-3 registration statement with respect to
outstanding Registrable Securities of such Holders having an anticipated
aggregate offering price, net of Selling Expenses, of at least $500,000 then the
Company shall (i) within ten (10) days after the date such request is given,
give a Demand Notice to all Holders other than the Initiating Holders; and (ii)
as soon as practicable, and in any event within forty-five (45) days after the
date such request is given by the Initiating Holders, file a Form S-3
registration statement under the Securities Act covering all Registrable
Securities requested to be included in such registration by any other Holders,
as specified by notice given by each such Holder to the Company within twenty
(20) days of the date the Demand Notice is given, and in each case, subject to
the limitations of Section 2.1(c) and Section 2.3.
 
(c)           Notwithstanding the foregoing obligations, if the Company
furnishes to Holders requesting a registration pursuant to this Section 2.1 a
certificate signed by the Company’s chief executive officer stating that in the
good faith judgment of the Company’s Board of Directors it would be materially
detrimental to the Company and its stockholders for such registration statement
to either become effective or remain effective for as long as such registration
statement otherwise would be required to remain effective, because such action
would (i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the right to defer taking action with respect to
such filing for a period of not more than sixty (60) days after the request of
the Initiating Holders is given; provided, however, that the Company may not
invoke this right more than once in any twelve (12) month period; and provided
further that the Company shall not register any securities for its own account
or that of any other stockholder during such one hundred twenty (120) day period
other than an Excluded Registration.
 
(d)           The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 2.1(a) (i) during the
period that is sixty (60) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is one hundred eighty (180) days
after the effective date of, a Company-initiated registration, provided, that
the Company is actively employing in good faith commercially reasonable efforts
to cause such registration statement to become effective; (ii) after the Company
has effected three registrations pursuant to Section 2.1(a); or (iii) if the
Initiating Holders propose to dispose of shares of Registrable Securities that
may be immediately registered on Form S-3 pursuant to a request made pursuant to
Section 2.1(b). The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 2.1(b) (i) during the
thirty (30) days before the Company’s good faith estimate of the date of filing
of, and ending on a date that is ninety (90) days after the effective date of, a
Company-initiated registration, provided, that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective; or (ii) if the Company has effected any
registration pursuant to Section 2.1(b) within the six (6) month period
immediately preceding the date of such request.  A registration shall not be
counted as “effected” for purposes of this Section 2.1(d) until such time as the
applicable registration statement has been declared effective by the SEC, unless
the Initiating Holders withdraw their request for such registration, elect not
to pay the registration expenses therefore, and forfeit their right to one
demand registration statement pursuant to Section 2.6, in which case such
withdrawn registration statement shall be counted as “effected” for purposes of
this Section 2.1(d).
 
 
 

--------------------------------------------------------------------------------

 
 
2.2.           Company Registration.  If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than the Holders) any of its Common Stock securities under
the Securities Act in connection with the public offering of such securities
solely for cash (other than in an Excluded Registration), the Company shall, at
such time, promptly give each Holder notice of such registration.  Upon the
request of each Holder given within twenty (20) days after such notice is given
by the Company, the Company shall, subject to the provisions of Section 2.3,
cause to be registered all of the Registrable Securities that each such Holder
has requested to be included in such registration.  The Company shall have the
right to terminate or withdraw any registration initiated by it under this
Section 2.2 before the effective date of such registration, whether or not any
Holder has elected to include Registrable Securities in such registration.  The
expenses (other than Selling Expenses) of such withdrawn registration shall be
borne by the Company in accordance with Section 2.6.
 
2.3.           Underwriting Requirements.
 
(a)           If, pursuant to Section 2.1, the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Section 2.1, and the Company shall include such information in the
Demand Notice.  The underwriter(s) will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders.  In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting.  Notwithstanding any other provision of this Section 2.3, if
the underwriter(s) advise(s) the Initiating Holders in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the Initiating Holders shall so advise all Holders of Registrable Securities
that otherwise would be underwritten pursuant hereto, and the number of
Registrable Securities that may be included in the underwriting, which number
shall be determined by the Company based on the advice of the underwriter(s),
shall be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder or in such other proportion as shall
mutually be agreed to by all such selling Holders; provided, however, that in
the case of a public offering subsequent to the company’s initial public
offering the number of Registrable Securities held by the Holders to be included
in such underwriting shall not be reduced unless all other securities are first
entirely excluded from the underwriting, nor shall the number of Registrable
Securities held by the Holders to be included in such underwriting be reduced to
less than 30% of the aggregate number of shares being underwritten in any such
underwriting.  To facilitate the allocation of shares in accordance with the
above provisions, the Company or the underwriters may round the number of shares
allocated to any Holder to the nearest 100 shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In connection with any offering involving an underwriting of
shares of the Company’s capital stock pursuant to Section 2.2, the Company shall
not be required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company.  If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering.  If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders.  To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest 100 shares.  Notwithstanding the foregoing, in no event
shall (i) the number of Registrable Securities included in the offering be
reduced unless all other securities (other than securities to be sold by the
Company) are first entirely excluded from the offering, or (ii) the number of
Registrable Securities included in the offering be reduced below thirty percent
(30%) of the total number of securities included in such offering, unless such
offering is the IPO, in which case the selling Holders may be excluded further
if the underwriters make the determination described above and no other
stockholder’s securities are included in such offering.  For purposes of the
provision in this Section 2.3(b) concerning apportionment, for any selling
Holder that is a partnership, limited liability company, or corporation, the
partners, members, retired partners, retired members, stockholders, and
Affiliates of such Holder, or the estates and Immediate Family Members of any
such partners, retired partners, members, and retired members and any trusts for
the benefit of any of the foregoing Persons, shall be deemed to be a single
“selling Holder,” and any pro rata reduction with respect to such “selling
Holder” shall be based upon the aggregate number of Registrable Securities owned
by all Persons included in such “selling Holder,” as defined in this sentence.
 
(c)           For purposes of Section 2.1, a registration shall not be counted
as “effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 2.3(a), fewer than fifty percent (50%) of the total number
of Registrable Securities that Holders have requested to be included in such
registration statement are actually included.
 
2.4.           Obligations of the Company.  Whenever required under this Section
2 to effect the registration of any Registrable Securities, the Company shall,
as expeditiously as reasonably possible:
 
(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its best efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty (120)
days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, however, that (i) such one hundred
twenty (120) day period shall be extended for a period of time equal to the
period the Holder refrains, at the request of an underwriter of Common Stock (or
other securities) of the Company, from selling any securities included in such
registration, and (ii) in the case of any registration of Registrable Securities
on Form S-3 that are intended to be offered on a continuous or delayed basis,
subject to compliance with applicable SEC rules, such one hundred twenty (120)
day period shall be extended for up to thirty (30) days, if necessary, to keep
the registration statement effective until all such Registrable Securities are
sold;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
 
(c)           furnish to the selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Holders may reasonably request in order to
facilitate their disposition of their Registrable Securities;
 
(d)           use its best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue-sky
laws of such jurisdictions as shall be reasonably requested by the selling
Holders; provided that the Company shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;
 
(e)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;
 
(f)           use its best efforts to cause all such Registrable Securities
covered by such registration statement to be listed on a national securities
exchange or trading system and each securities exchange and trading system (if
any) on which similar securities issued by the Company are then listed;
 
(g)           provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;
 
(h)           promptly make available for inspection by the selling Holders, any
managing underwriter(s) participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant, or agent, in each case, as necessary or advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith;
 
(i)           notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and
 
(j)           after such registration statement becomes effective, notify each
selling Holder of any request by the SEC that the Company amend or supplement
such registration statement or prospectus.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5.           Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder’s
Registrable Securities.
 
2.6.           Expenses of Registration.  All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to Section 2, including all registration, filing, and qualification
fees; printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $50,000, of
one counsel for the selling Holders (“Selling Holder Counsel”), shall be borne
and paid by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Section 2.1 if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all selling Holders shall bear such expenses pro rata
based upon the number of Registrable Securities that were to be included in the
withdrawn registration), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one registration pursuant to Section
2.1(a) or Section 2.1(b), as the case may be; provided further that if, at the
time of such withdrawal, the Holders shall have learned of a material adverse
change in the condition, business, or prospects of the Company from that known
to the Holders at the time of their request and have withdrawn the request with
reasonable promptness after learning of such information then the Holders shall
not be required to pay any of such expenses and shall not forfeit their right to
one registration pursuant to Section 2.1(a) or Section 2.1(b).  All Selling
Expenses relating to Registrable Securities registered pursuant to this Section
2 shall be borne and paid by the Holders pro rata on the basis of the number of
Registrable Securities registered on their behalf.
 
2.7.           Delay of Registration.  No Holder shall have any right to obtain
or seek an injunction restraining or otherwise delaying any registration
pursuant to this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this Section 2.
 
2.8.           Indemnification.  If any Registrable Securities are included in a
registration statement under this Section 2:
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless each selling Holder, and the partners, members, officers,
directors, and stockholders of each such Holder; legal counsel and accountants
for each such Holder; any underwriter (as defined in the Securities Act) for
each such Holder; and each Person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any Damages, and the Company will pay to each such Holder, underwriter,
controlling Person, or other aforementioned Person any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 2.8(a) shall not apply to amounts paid in settlement of any such claim
or proceeding if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, nor shall the Company be
liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such Holder, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           To the extent permitted by law, each selling Holder, severally and
not jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Sections 2.8(b)
and 2.8(d) exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of fraud or
willful misconduct by such Holder.
 
(c)           Promptly after receipt by an indemnified party under this Section
2.8 of notice of the commencement of any action (including any governmental
action) for which a party may be entitled to indemnification hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 2.8, give the indemnifying party notice of
the commencement thereof.  The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action.  The failure to give notice to the indemnifying party within a
reasonable time of the commencement of any such action shall relieve such
indemnifying party of any liability to the indemnified party under this Section
2.8, to the extent that such failure materially prejudices the indemnifying
party’s ability to defend such action.  The failure to give notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 2.8.
 
(d)           To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section 2.8 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section 2.8 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Section 2.8, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x) no
Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this Section 2.8(d), when combined
with the amounts paid or payable by such Holder pursuant to Section 2.8(b),
exceed the proceeds from the offering received by such Holder (net of any
Selling Expenses) paid by such Holder), except in the case of willful misconduct
or fraud by such Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(f)           Unless otherwise superseded by an underwriting agreement entered
into in connection with the underwritten public offering, the obligations of the
Company and Holders under this Section 2.8 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.
 
2.9.           Reports Under Exchange Act.  With a view to making available to
the Holders the benefits of SEC Rule 144 and any other rule or regulation of the
SEC that may at any time permit a Holder to sell securities of the Company to
the public without registration or pursuant to a registration on Form S-3, the
Company shall:
 
(a)           make and keep available adequate current public information, as
those terms are understood and defined in SEC Rule 144, at all times after the
effective date of the registration statement filed by the Company for the IPO;
 
(b)           use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and
 
(c)           furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
registration statement filed by the Company for the IPO), the Securities Act,
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after the Company so qualifies);
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company; and (iii) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the SEC that permits the selling of any such securities without
registration (at any time after the Company has become subject to the reporting
requirements under the Exchange Act) or pursuant to Form S-3 (at any time after
the Company so qualifies to use such form).
 
2.10.           Limitations on Subsequent Registration Rights.  From and after
the date of this Agreement, the Company shall not, without the prior written
consent of the Holders of fifty percent (50%) the Registrable Securities then
outstanding, enter into any agreement with any holder or prospective holder of
any securities of the Company that (i) would provide to such holder the right to
include securities in any registration on other than a subordinate basis to the
Registrable Securities after all Holders have had the opportunity to include in
the registration and offering all shares of Registrable Securities that they
wish to so include; provided that this limitation shall not apply to any
additional Investor who becomes a party to this Agreement in accordance with
Section 6.9.
 
 
 

--------------------------------------------------------------------------------

 
 
2.11.           “Market Stand-off’ Agreement.  Each Holder hereby agrees that it
will not, without the prior written consent of the managing underwriter, during
the period commencing on the date of the final prospectus relating to the
Company’s initial public offering (the “IPO”) and ending on the date specified
by the Company and the managing underwriter (such period not to exceed 180 days)
(i) lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock (or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for Common Stock) held
immediately prior to the effectiveness of the registration statement for the IPO
or (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of Common Stock or other securities, in cash or
otherwise.  The foregoing provisions of this Section 2.11 shall apply only to
the IPO, shall not apply to the sale of any shares to an underwriter pursuant to
an underwriting agreement, and shall be applicable to the Holders only if all
officers and directors are subject to the same restrictions and the Company uses
its best efforts to obtain a similar agreement from all stockholders
individually owning more than one percent (1%) of the Company’s outstanding
Common Stock (after giving effect to conversion into Common Stock of all
outstanding Series A Preferred Stock).  The underwriters in connection with such
registration are intended third-party beneficiaries of this Section 2.11 and
shall have the right, power, and authority to enforce the provisions hereof as
though they were a party hereto.  Each Holder further agrees (x) to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 2.11 or that are
necessary to give further effect thereto, and (y) that no such agreements,
following their execution, shall be amended or modified unless all such
agreements are amended or modified in the same manner.
 
2.12.           Restrictions on Transfer.
 
(a)           The Series A Preferred Stock and the Registrable Securities shall
not be sold, pledged, or otherwise transferred, and the Company shall not
recognize and shall issue stop-transfer instructions to its transfer agent with
respect to any such sale, pledge, or transfer, except upon the conditions
specified in this Agreement, which conditions are intended to ensure compliance
with the provisions of the Securities Act.  A transferring Holder will cause any
proposed purchaser, pledgee, or transferee of the Series A Preferred Stock and
the Registrable Securities held by such Holder to agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement.
 
(b)           Each certificate or instrument representing (i) the Series A
Preferred Stock, (ii) the Registrable Securities, and (iii) any other securities
issued in respect of the securities referenced in clauses (i) and (ii), upon any
stock split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless otherwise permitted by the provisions of Section 2.12(c))
be stamped or otherwise imprinted with a legend substantially in the following
form:
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.
 
 
 

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.
 
The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.12.
 
(c)           The holder of each certificate representing Restricted Securities,
by acceptance thereof, agrees to comply in all respects with the provisions of
this Section 2.  Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder’s intention to effect such sale, pledge, or
transfer.  Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder’s expense by
either (i) a written opinion of legal counsel who shall, and whose legal opinion
shall, be reasonably satisfactory to the Company, addressed to the Company, to
the effect that the proposed transaction may be effected without registration
under the Securities Act; (ii) a “no action” letter from the SEC to the effect
that the proposed sale, pledge, or transfer of such Restricted Securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto; or (iii) any other evidence
reasonably satisfactory to counsel to the Company to the effect that the
proposed sale, pledge, or transfer of the Restricted Securities may be effected
without registration under the Securities Act, whereupon the Holder of such
Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company.  The Company will not require such a legal opinion or “no
action” letter (x) in any transaction in compliance with SEC Rule 144 or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Section 2.12.  Each
certificate or instrument evidencing the Restricted Securities transferred as
above provided shall bear, except if such transfer is made pursuant to SEC Rule
144, the appropriate restrictive legend set forth in Section 2.12(b), except
that such certificate shall not bear such restrictive legend if, in the opinion
of counsel for such Holder and the Company, such legend is not required in order
to establish compliance with any provisions of the Securities Act.
 
2.13.           Termination of Registration Rights.  The right of any Holder to
request registration or inclusion of Registrable Securities in any registration
pursuant to Section 2.1 or Section 2.2 shall terminate upon the earliest to
occur of:
 
(a)           the closing of a Deemed Liquidation Event, as such term is defined
in the Company’s Certificate of Incorporation;
 
(b)           when all of such Holder’s Registrable Securities could be sold
without restriction under SEC Rule 144(k); and
 
(c)           the tenth anniversary of the IPO.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Information and Observer Rights.
 
3.1.           Delivery of Financial Statements.  The Company shall deliver to
each Major Investor (provided, that the Board of Directors has not reasonably
determined that such Major Investor is a direct or indirect competitor of the
Company, and further provided, that no Major Investor that is a private equity
fund shall be deemed to be a direct or indirect competitor of the Company,
irrespective of the other portfolio companies of such private equity fund):
 
(a)           as soon as practicable, but in any event within ninety (90) days
after the end of each fiscal year of the Company, (i) a balance sheet as of the
end of such year, (ii) statements of income and of cash flows for such year, and
(iii) a statement of stockholders’ equity as of the end of such year, all such
financial statements audited and certified by independent public accountants of
nationally or regionally recognized standing selected by the Company;
 
(b)           as soon as practicable, but in any event within forty-five (45)
days after the end of each of the first three (3) quarters of each fiscal year
of the Company, unaudited statements of income and of cash flows for such fiscal
quarter, and an unaudited balance sheet as of the end of such fiscal quarter,
all prepared in accordance with GAAP (except that such financial statements may
(i) be subject to normal year-end audit adjustments and (ii) not contain all
notes thereto that may be required in accordance with GAAP);
 
(c)           as soon as practicable, but in any event within forty-five (45)
days of the end of each month, an unaudited income statement for such month, and
an unaudited balance sheet as of the end of such month, all prepared in
accordance with GAAP (except that such financial statements may (i) be subject
to normal year-end audit adjustments and (ii) not contain all notes thereto that
may be required in accordance with GAAP);
 
(d)           as soon as practicable, but in any event thirty (30) days before
the end of each fiscal year, a budget for the next fiscal year (the “Budget”),
approved by the Board of Directors;
 
(e)           with respect to the financial statements called for in Section
3.1(a), Section 3.1(b) and Section 3.1(c), an instrument executed by the chief
financial officer and chief executive officer of the Company certifying that
such financial statements were prepared in accordance with GAAP consistently
applied with prior practice for earlier periods (except as otherwise set forth
in Section 3.1(b) or Section 3.1(c)) and fairly present the financial condition
of the Company and its results of operation for the periods specified therein;
and
 
(f)           such other information relating to the financial condition,
business, prospects, or corporate affairs of the Company as any Major Investor
may from time to time reasonably request; provided, however, that the Company
shall not be obligated under this Section 3.1 to provide information (i) that
the Company reasonably determines in good faith to be a trade secret or
confidential information (unless covered by an enforceable confidentiality
agreement, in form acceptable to the Company) or (ii) the disclosure of which
would adversely affect the attorney-client privilege between the Company and its
counsel.
 
If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything else in this Section 3.1 to the contrary, the Company
may cease providing the information set forth in this Section 3.1 during the
period starting with the date sixty (60) days before the Company’s good-faith
estimate of the date of filing of a registration statement if it reasonably
concludes it must do so to comply with the SEC rules applicable to such
registration statement and related offering; provided that the Company’s
covenants under this Section 3.1 shall be reinstated at such time as the Company
is no longer actively employing its commercially reasonable efforts to cause
such registration statement to become effective.
 
In addition, the Company will provide both Aisling Capital II, LP and Jerrold B.
Grossman with (i) notice of the initiation of any legal action against the
Company, and (ii) access to the books and records of the Company during business
hours upon reasonable advance notice.
 
3.2.           Inspection.  The Company shall permit each Major Investor
(provided that the Board of Directors has not reasonably determined that such
Major Investor is a direct or indirect competitor of the Company), at such Major
Investor’s expense, to visit and inspect the Company’s properties; examine its
books of account and records; and discuss the Company’s affairs, finances, and
accounts with its officers, during normal business hours of the Company as may
be reasonably requested by the Major Investor; provided, however, that the
Company shall not be obligated pursuant to this Section 3.2 to provide access to
any information that it reasonably and in good faith considers to be a trade
secret or confidential information (unless covered by an enforceable
confidentiality agreement, in form acceptable to the Company) or the disclosure
of which would adversely affect the attorney-client privilege between the
Company and its counsel.
 
3.3.           Observer Rights.  As long as either Aisling Capital II, LP owns
not less than ten percent (10%) of the shares of the Series A Preferred Stock it
is purchasing under the Purchase Agreement (or an equivalent amount of Common
Stock issued upon conversion thereof), the Company shall invite a representative
of Aisling Capital II, LP and, for so long to attend all meetings of its Board
of Directors in a nonvoting observer capacity and, in this respect, shall give
such representative copies of all notices, minutes, consents, and other
materials that it provides to its directors at the same time and in the same
manner as provided to such directors; provided, however, that such
representative shall agree to hold in confidence and trust and to act in a
fiduciary manner with respect to all information so provided; and provided
further, that the Company reserves the right to withhold any information and to
exclude such representative from any meeting or portion thereof if access to
such information or attendance at such meeting could adversely affect the
attorney-client privilege between the Company and its counsel or result in
disclosure of trade secrets or a conflict of interest, or if such Investor or
its representative is a direct or indirect competitor of the Company.  In the
event that neither one of the Key Employees is serving as a member of the Board
of Directors, a Key Employee or a designee of either Key Employee shall be
entitled to the same observer rights afforded to Aisling Capital II, LP under
this Section 3.3 for so long as the Key Employees (or their Affiliates or
Immediate Family Members) own not less than ten percent (10%) of the shares of
the Series A Preferred Stock that they purchase under the Purchase Agreement (or
an equivalent amount of Common Stock issued upon conversion thereof).
 
3.4.           Termination of Information Rights.  The covenants set forth in
Section 3.1 shall terminate and be of no further force or effect (i) immediately
before the consummation of the IPO, or (iii) upon a Deemed Liquidation Event, as
such term is defined in the Company’s Certificate of Incorporation, whichever
event occurs first.
 
3.5.           Confidentiality.  Each Investor agrees that such Investor will
keep confidential and will not disclose, divulge, or use for any purpose (other
than to monitor its investment in the Company) any confidential information
obtained from the Company pursuant to the terms of this Agreement (including
notice of the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Section 3.5 by such Investor), (b)
is or has been independently developed or conceived by the Investor without use
of the Company’s confidential information, or (c) is or has been made known or
disclosed to the Investor by a third party without a breach of any obligation of
confidentiality such third party may have to the Company; provided, however,
that an Investor may disclose confidential information (i) to its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company; (ii) to any prospective purchaser of any Registrable Securities from
such Investor, if such prospective purchaser agrees to be bound by the
provisions of this Section 3.5, provided that no Investor may disclose any
confidential information obtained from the Company to any prospective purchaser
that is a competitor of the Company or to any other Person that is a competitor
of the Company; (iii) to any Affiliate, partner, member, stockholder, or wholly
owned subsidiary of such Investor in the ordinary course of business, provided
that such Investor informs such Person that such information is confidential and
directs such Person to maintain the confidentiality of such information; or (iv)
as may otherwise be required by law, provided that the Investor promptly
notifies the Company of such disclosure and takes reasonable steps to minimize
the extent of any such required disclosure.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Rights to Future Stock Issuances.
 
4.1.           Right of First Offer.  Subject to the terms and conditions of
this Section 4.1 and applicable securities laws, if the Company proposes to
offer or sell any New Securities, the Company shall first offer such New
Securities to each Major Investor.  A Major Investor shall be entitled to
apportion the right of first offer hereby granted to it among itself and its
Affiliates in such proportions as it deems appropriate.
 
(a)           The Company shall give notice (the “Offer Notice”) to each Major
Investor, stating (i) its bona fide intention to offer such New Securities, (ii)
the number of such New Securities to be offered, and (iii) the price and terms,
if any, upon which it proposes to offer such New Securities.
 
(b)           By notification to the Company within twenty (20) days after the
Offer Notice is given, each Major Investor may elect to purchase or otherwise
acquire, at the price and on the terms specified in the Offer Notice, up to that
portion of such New Securities which equals the proportion that the Common Stock
issued and held, or issuable (directly or indirectly) upon conversion and/or
exercise, as applicable, of the Series A Preferred Stock and any other
Derivative Securities then held, by such Major Investor bears to the total
Common Stock of the Company then outstanding (assuming full conversion and/or
exercise, as applicable, of all Series A Preferred Stock and other Derivative
Securities).  At the expiration of such twenty (20) day period, the Company
shall promptly notify each Major Investor that elects to purchase or acquire all
the shares available to it (each, a “Fully Exercising Investor”) of any other
Major Investor’s failure to do likewise.  During the ten (10) day period
commencing after the Company has given such notice, each Fully Exercising
Investor may, by giving notice to the Company, elect to purchase or acquire, in
addition to the number of shares specified above, up to that portion of the New
Securities for which Major Investors were entitled to subscribe but that were
not subscribed for by the Major Investors which is equal to the proportion that
the Common Stock issued and held, or issuable (directly or indirectly) upon
conversion and/or exercise, as applicable, of Series A Preferred Stock and any
other Derivative Securities then held, by such Fully Exercising Investor bears
to the Common Stock issued and held, or issuable (directly or indirectly) upon
conversion and/or exercise, as applicable, of the Series A Preferred Stock and
any other Derivative Securities then held, by all Fully Exercising Investors who
wish to purchase such unsubscribed shares.  The closing of any sale pursuant to
this Section 4.1(b) shall occur within the later of ninety (90) days of the date
that the Offer Notice is given and the date of initial sale of New Securities
pursuant to Section 4.1(c).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           If all New Securities referred to in the Offer Notice are not
elected to be purchased or acquired as provided in Section 4.1(b), the Company
may, during the ninety (90) day period following the expiration of the periods
provided in Section 4.1(b), offer and sell the remaining unsubscribed portion of
such New Securities to any Person or Persons at a price not less than, and upon
terms no more favorable to the offeree than, those specified in the Offer
Notice.  If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Major Investors in accordance with this Section 4.1.
 
(d)           The right of first offer in this Section 4.1 shall not be
applicable to (i) Exempted Securities (as defined in the Company’s Certificate
of Incorporation); [and] (ii) shares of Common Stock issued in the IPO.
 
(e)           Notwithstanding any provision hereof to the contrary, in lieu of
complying with the provisions of this Section 4.1, the Company may elect to give
notice to the Major Investors within thirty (30) days after the issuance of New
Securities.  Such notice shall describe the type, price, and terms of the New
Securities.  Each Major Investor shall have twenty (20) days from the date
notice is given to elect to purchase up to the number of New Securities that
would, if purchased by such Major Investor, maintain such Major Investor’s
percentage-ownership position, calculated as set forth in Section 4.1(b) before
giving effect to the issuance of such New Securities.  The closing of such sale
shall occur within sixty (60) days of the date notice is given to the Major
Investors.
 
4.2.           Termination.  The covenants set forth in Section 4.1 shall
terminate and be of no further force or effect (i) immediately before the
consummation of the IPO, (ii) when the Company first becomes subject to the
periodic reporting requirements of Section 12(g) or 15(d) of the Exchange Act,
or (iii) upon a Deemed Liquidation Event, as such term is defined in the
Company’s Certificate of Incorporation, whichever event occurs first and, as to
each Major Investor, in accordance with Section 4.1(e).
 
5.           Additional Covenants.
 
5.1.           Insurance.  The Company shall use its commercially reasonable
efforts to obtain, within ninety (90) days of the date hereof, from financially
sound and reputable insurers Directors and Officers liability insurance each in
an amount and on terms and conditions satisfactory to the Board of Directors,
and will use commercially reasonable efforts to cause such insurance policies to
be maintained until such time as the Board of Directors determines that such
insurance should be discontinued.  The Insurance policy shall not be cancelable
by the Company without prior approval by the Board of Directors including the
Series A Directors.
 
5.2.           Employee Agreements.  The Company will cause (i) each person now
or hereafter employed by it or by any subsidiary (or engaged by the Company or
any subsidiary as a consultant/independent contractor) with access to
confidential information and/or trade secrets to enter into a nondisclosure and
proprietary rights assignment agreement and (ii) each Key Employee to enter into
a one (1) year noncompetition and nonsolicitation agreement, in the form
attached hereto as Exhibit A.  In addition, the Company shall not amend, modify,
terminate, waive, or otherwise alter, in whole or in part, any of the
above-referenced agreements or any restricted stock agreement between the
Company and any employee, without the unanimous consent of the Series A
Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3.           Employee Stock.  Unless otherwise approved by the Board of
Directors, all future employees and consultants of the Company who purchase,
receive options to purchase, or receive awards of shares of the Company’s
capital stock after the date hereof shall be required to execute restricted
stock or option agreements, as applicable, providing for (i) vesting of shares
over a four (4) year period, with the first twenty-five percent (25%) of such
shares vesting following twelve (12) months of continued employment or service,
and the remaining shares vesting in equal quarterly installments over the
following thirty-six (36) months, (ii) a market stand-off provision
substantially similar to that in Section 2.11, and (iii) automatic vesting of
such options and shares upon the change-in-control of the Company and the
simultaneous or subsequent termination without cause (or the voluntary
termination upon good reason) of any employee or consultant of the Company who
has received an award of options or shares.  In addition, unless otherwise
approved by the Board of Directors, including the Series A Director, the Company
shall retain a “right of first refusal” on employee transfers until the
Company’s IPO and shall have the right to repurchase unvested shares at cost
upon termination of employment of a holder of restricted stock.
 
5.4.           Qualified Small Business Stock.  The Company shall use
commercially reasonable efforts to cause the shares of Series A Preferred Stock
issued pursuant to the Purchase Agreement, as well as any shares into which such
shares are converted, within the meaning of Section 1202(f) of the Internal
Revenue Code (the “Code”), to constitute “qualified small business stock” as
defined in Section 1202(c) of the Code; provided, however, that such requirement
shall not be applicable if the Board of Directors of the Company determines, in
its good-faith business judgment, that such qualification is inconsistent with
the best interests of the Company.  The Company shall submit to its stockholders
(including the Investors) and to the Internal Revenue Service any reports that
may be required under Section 1202(d)(1)(C) of the Code and the regulations
promulgated thereunder.  In addition, within twenty (20) business days after any
Investor’s written request therefore, the Company shall, at its option, either
(i) deliver to such Investor a written statement indicating whether (and what
portion of) such Investor’s interest in the Company constitutes “qualified small
business stock” as defined in Section 1202(c) of the Code or (ii) deliver to
such Investor such factual information in the Company’s possession as is
reasonably necessary to enable such Investor to determine whether (and what
portion of) such Investor’s interest in the Company constitutes “qualified small
business stock” as defined in Section 1202(c) of the Code.
 
5.5.           Board Matters.
 
(a)           Unless otherwise determined by the vote of a majority of the
directors then in office, the Board of Directors shall meet at least quarterly
in accordance with an agreed-upon schedule.  The Company shall reimburse the
non-management directors for all reasonable out-of-pocket travel expenses
incurred (consistent with the Company’s travel policy) in connection with
attending meetings of the Board of Directors.
 
(b)           The Company shall cause to be established, as soon as practicable
after such request, and will maintain, an audit and compensation committee, each
of which shall consist solely of non-management directors.  Each non-management
director shall be entitled in such person’s discretion to be a member of any
Board committee.
 
(c)           The quorum for action by the Board of Directors shall be three
directors, with (i) at least one Series A Director and (ii) one director who is
a Key Employee or a representative of the Key Employees present; provided that
the foregoing clause (ii) shall only apply if at least one of the Key Employees
is then serving as a director.  If a meeting of the Board of Directors is called
and a quorum is not present, the meeting shall be reconvened within five
business days, but no sooner than after two business days.  At such reconvened
meeting, the presence or absence of the director group which was not in
attendance at the initial meeting will be disregarded for purposes of
determining whether or not a quorum exists.  Meetings of the Board of Directors
may be held by means of telephone or video conference.
 
 
 

--------------------------------------------------------------------------------

 
 
5.6.           Successor Indemnification.  If the Company or any of its
successors or assignees consolidates with or merges into any other Person and is
not the continuing or surviving corporation or entity of such consolidation or
merger, then to the extent necessary, proper provision shall be made so that the
successors and assignees of the Company assume the obligations of the Company
with respect to indemnification of members of the Board of Directors as in
effect immediately before such transaction, whether such obligations are
contained in the Company’s Bylaws, its Certificate of Incorporation, or
elsewhere, as the case may be.
 
5.7.           Termination of Covenants.  The covenants set forth in this
Section 5, except for Section 5.7, shall terminate and be of no further force or
effect (i) immediately before the consummation of the IPO or (ii) when the
Company first becomes subject to the periodic reporting requirements of Section
12(g) or 15(d) of the Exchange Act, or (iii) upon a Deemed Liquidation Event, as
such term is defined in the Company’s Certificate of Incorporation, whichever
event occurs first.
 
6.           Bring-Along Rights.
 
6.1.           Definitions.  A “Sale of the Company” shall mean either:  (a) a
transaction or series of related transactions in which a Person, or a group of
related Persons, acquires from stockholders of the Company shares representing
more than fifty percent (50%) of the outstanding voting power of the Company (a
“Stock Sale”); or (b) a transaction that qualifies as a “Deemed Liquidation
Event” as defined in the Amended and Restated Certificate of Incorporation of
ADMA Biologics, Inc. (the “Restated Certificate”).
 
6.2.           Actions to be Taken.  After the third anniversary of the date of
this agreement, if Holders of Series A Preferred Stock representing at least 66%
of the Company’s outstanding stock, on a fully diluted basis, (the “Selling
Investors”) elect to sell all of their shares to a third party in a bona fide,
arm’s length transaction, then all remaining shareholders (the “Stockholders”)
of the Company’s equity securities (the “Shares”) will be required to sell their
shares to such third party at the same price and upon the same terms, and each
such Stockholder further agrees as follows:
 
if such transaction requires stockholder approval, with respect to all Shares
that such Stockholder owns or over which such Stockholder otherwise exercises
voting power, to vote (in person, by proxy or by action by written consent, as
applicable) all Shares in favor of, and adopt, such Sale of the Company
(together with any related amendment to the Restated Certificate required in
order to implement such Sale of the Company) and to vote in opposition to any
and all other proposals that could reasonably be expected to delay or impair the
ability of the Company to consummate such Sale of the Company;
 
if such transaction is a Stock Sale, to sell the same proportion of shares of
capital stock of the Company beneficially held by such Stockholder as is being
sold by the Selling Investors to the Person to whom the Selling Investors
propose to sell their Shares, and on the same terms and conditions as the
Selling Investors;
 
to execute and deliver all related documentation and take such other action in
support of the Sale of the Company as shall reasonably be requested by the
Company or the Selling Investors in order to carry out the terms and provision
of this Section 6, including without limitation executing and delivering
instruments of conveyance and transfer, and any purchase agreement, merger
agreement, indemnity agreement, escrow agreement, consent, waiver, governmental
filing, share certificates duly endorsed for transfer (free and clear of
impermissible liens, claims and encumbrances) and any similar or related
documents;
 
 
 

--------------------------------------------------------------------------------

 
 
not to deposit, and to cause their Affiliates not to deposit, except as provided
in this Agreement, any Shares of the Company owned by such party or Affiliate in
a voting trust or subject any Shares to any arrangement or agreement with
respect to the voting of such Shares, unless specifically requested to do so by
the acquiror in connection with the Sale of the Company;
 
to refrain from exercising any dissenters’ rights or rights of appraisal under
applicable law at any time with respect to such Sale of the Company; and
 
if the consideration to be paid in exchange for the Shares pursuant to this
Section 6 includes any securities and due receipt thereof by any Stockholder
would require under applicable law (x) the registration or qualification of such
securities or of any person as a broker or dealer or agent with respect to such
securities or (y) the provision to any Stockholder of any information other than
such information as a prudent issuer would generally furnish in an offering made
solely to “accredited investors” as defined in Regulation D promulgated under
the Securities Act of 1933, as amended, the Company may cause to be paid to any
such Stockholder in lieu thereof, against surrender of the Shares which would
have otherwise been sold by such Stockholder, an amount in cash equal to the
fair value (as determined in good faith by the Company) of the securities which
such Stockholder would otherwise receive as of the date of the issuance of such
securities in exchange for the Shares.
 
7.           Miscellaneous.
 
7.1.           Successors and Assigns.  The rights under this Agreement may be
assigned (but only with all related obligations) by a Holder to a transferee of
Registrable Securities that (i) is an Affiliate of a Holder; (ii) is a Holder’s
Immediate Family Member or trust for the benefit of an individual Holder or one
or more of such Holder’s Immediate Family Members; or (iii) after such transfer,
holds at least 20,000 shares of Registrable Securities (subject to appropriate
adjustment for stock splits, stock dividends, combinations, and other
recapitalizations); provided, however, that (x) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the Registrable Securities with respect to
which such rights are being transferred; and (y) such transferee agrees in a
written instrument delivered to the Company to be bound by and subject to the
terms and conditions of this Agreement, including the provisions of Section
2.11.  For the purposes of determining the number of shares of Registrable
Securities held by a transferee, the holdings of a transferee (1) that is an
Affiliate or stockholder of a Holder; (2) who is a Holder’s Immediate Family
Member; or (3) that is a trust for the benefit of an individual Holder or such
Holder’s Immediate Family Member shall be aggregated together and with those of
the transferring Holder; provided further that all transferees who would not
qualify individually for assignment of rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices, or
taking any action under this Agreement.  The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.
 
7.2.           Governing Law.  This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the General Corporation Law of the State of Delaware as to matters within
the scope thereof, and as to all other matters shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of New York
 
 
 

--------------------------------------------------------------------------------

 
 
7.3.           Counterparts; Facsimile.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
also be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
7.4.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
7.5.           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or:  (i) personal delivery to the party
to be notified; (ii) when sent, if sent by electronic mail or facsimile during
the recipient’s normal business hours, and if not sent during normal business
hours, then on the recipient’s next business day; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) business day after the business day of deposit
with a nationally recognized overnight courier, freight prepaid, specifying
next-day delivery, with written verification of receipt.  All communications
shall be sent to the respective parties at their addresses as set forth on
Schedule A or Schedule B (as applicable) hereto, or to the principal office of
the Company and to the attention of the Chief Executive Officer, in the case of
the Company, or to such email address, facsimile number, or address as
subsequently modified by written notice given in accordance with this Section
6.5.  If notice is given to the Company, a copy shall also be sent to McCarter &
English, LLP, Four Gateway Center, 100 Mulberry Street, Newark, NJ 07102,
Attn.:  Jeffrey A. Baumel, Esq. and if notice is given to Stockholders, a copy
shall also be given to McKee Nelson, LLP, One Battery Park Plaza, New York, NY
10004, Attn.:  Todd A. Finger, Esq.
 
7.6.           Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company and the holders of a
majority of the Registrable Securities then outstanding; provided that the
Company may in its sole discretion waive compliance with Section 2.12(c) (and
the Company’s failure to object promptly in writing after notification of a
proposed assignment allegedly in violation of Section 2.12(c) shall be deemed to
be a waiver); and provided further that any provision hereof may be waived by
any waiving party on such party’s own behalf, without the consent of any other
party.  Notwithstanding the foregoing, this Agreement may not be amended or
terminated and the observance of any term hereof may not be waived with respect
to any Investor without the written consent of such Investor, unless such
amendment, termination, or waiver applies to all Investors in the same fashion
(it being agreed that a waiver of the provisions of Section 4 with respect to a
particular transaction shall be deemed to apply to all Investors in the same
fashion if such waiver does so by its terms, notwithstanding the fact that
certain Investors may nonetheless, by agreement with the Company, purchase
securities in such transaction).  Further, this Agreement may not be amended,
and no provision hereof may be waived, in each case, in any way which would
adversely affect the rights of the Key Holders hereunder in a manner
disproportionate to any adverse effect such amendment or waiver would have on
the rights of the Investors hereunder, without also the written consent of the
holders of at least a majority of the Registrable Securities held by the Key
Holders.  The Company shall give prompt notice of any amendment or termination
hereof or waiver hereunder to any party hereto that did not consent in writing
to such amendment, termination, or waiver.  Any amendment, termination, or
waiver effected in accordance with this Section 6.6 shall be binding on all
parties hereto, regardless of whether any such party has consented thereto.  No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.
 
 
 

--------------------------------------------------------------------------------

 
 
7.7.           Severability.  In case any one or more of the provisions
contained in this Agreement is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, and such invalid,
illegal, or unenforceable provision shall be reformed and construed so that it
will be valid, legal, and enforceable to the maximum extent permitted by law.
 
7.8.           Aggregation of Stock.  All shares of Registrable Securities held
or acquired by Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.
 
7.9.           Additional Investors.  Notwithstanding anything to the contrary
contained herein, if the Company issues additional shares of the Company’s
Series A Preferred Stock after the date hereof, any purchaser of such shares of
Series A Preferred Stock may become a party to this Agreement by executing and
delivering an additional counterpart signature page to this Agreement, and
thereafter shall be deemed an “Investor” for all purposes hereunder.  No action
or consent by the Investors shall be required for such joinder to this Agreement
by such additional Investor, so long as such additional Investor has agreed in
writing to be bound by all of the obligations as an “Investor” hereunder.
 
7.10.           Entire Agreement.  This Agreement (including any Schedules and
Exhibits hereto) constitutes the full and entire understanding and agreement
among the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.
 
7.11.           Delays or Omissions.  No delay or omission to exercise any
right, power, or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power, or remedy of such nonbreaching or nondefaulting party, nor shall
it be construed to be a waiver of or acquiescence to any such breach or default,
or to any similar breach or default thereafter occurring, nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  All remedies, whether under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.
 
7.12.           Acknowledgment.  The Company acknowledges that the Investors are
in the business of venture capital investing and therefore review the business
plans and related proprietary information of many enterprises, including
enterprises which may have products or services which compete directly or
indirectly with those of the Company.  Nothing in this Agreement shall preclude
or in any way restrict the Investors from investing or participating in any
particular enterprise whether or not such enterprise has products or services
which compete with those of the Company.
 
[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
ADMA BIOLOGICS, INC.
             
By:
               
Name:
     
(print)
       
Title:
         
Address:
 
65 Commerce Way
Hackensack, NJ 07601

 
 

 
AISLING CAPITAL II, L.P., a Delaware limited partnership
             
By:
               
Name:
     
(print)
       
Title:
         
Address:
 
888 Seventh Avenue, 30th Floor
New York, NY 10106

 
 
- 22 -

--------------------------------------------------------------------------------

 
 

 
HARIDEN LLC
             
By:
               
Name:
     
(print)
       
Title:
         
Address:
 
65 Commerce Way
Hackensack, NJ 07601

 
 

 
MAGGRO LLC
             
By:
               
Name:
     
(print)
       
Title:
         
Address:
 
65 Commerce Way
Hackensack, NJ 07601

  
 
- 23 -

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
INVESTORS
 
Name and Address
Number of Shares Held
   
Aisling Capital II, L.P.
2,888,446
888 Seventh Avenue, 30th Floor
 
New York, NY 10106
 
(212) 651-6380
     
Hariden LLC
298,805
65 Commerce Way
 
Hackensack, NJ 07601
 
(201) 488-0998
     
Maggro LLC
199,203
65 Commerce Way
 
Hackensack NJ 07601
 
(201) 488-0998
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Key Holders
 
Name and Address
Number of Shares Held
   
Hariden LLC
1,195,219
65 Commerce Way
 
Hackensack, NJ 07601
     
Maggro LLC
1,195,219
65 Commerce Way
 
Hackensack, NJ 07601
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form Of Noncompetition and Nonsolicitation Agreement
 
[omitted from original]
 
 